DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereinafter “Park”), US Pub. No. 2016/0240603.
Regarding claim 1, Park teaches an organic light emitting display device (fig. 2A) comprising: a display panel including a plurality of pixels (fig. 1), a first scan line (fig. 2A, GW), an emission control line (fig. 2A, EM), a data line (fig. 2A, Vdata), a first power line (fig. 2A, ELVDD) and a second power line (fig. 2A, ELVSS), at least one transistor (fig. 2A, T1-T7), and an organic light emitting diode containing organic compound layers between an anode and a cathode (fig. 2A, ED), each pixel of the plurality of pixels connected with the first scan line, the emission control line, the data line, a first power line and a second power line (fig. 2A, ELVDD, ELVSS, EM, GW, Vdata); a data driving circuit connecting to the data line (fig. 2A, Vdata, inherent that the data line would be connected to a data driving circuit); a gate driving circuit connecting to the first scan line, the emission control line and the first power line, and including a oxide semiconductor transistor (fig. 2A, GW, inherent that the scan line would be connected to a gate driving circuit, [0069]); and a power supply unit connecting to the second power line, wherein the first power line and the second power line are arranged in a mesh shape (fig. 2A, ELVDD, inherent that the power line would be connected to a power supply source, [0093]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Park (see above), in view of Lee et al. (hereinafter “Lee”), US Pub. No. 2021/0043150.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 2, Park fails to explicitly teach wherein the display panel further comprises touch sensors on the plurality  of pixels.
However, in the same field of endeavor, Lee teaches an organic light emitting display device that includes touch sensors in the pixel region (see [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Park to include the touch feature of Lee. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 4, Lee teaches wherein the gate driving circuit supplies a reference voltage to [the] each pixel through the first power line (fig. 9).
Regarding claim 5, Lee teaches wherein the gate driving circuit supplies the reference voltage to [the] each pixel during an initialization period and a sampling period ([0075-0077]).
Regarding claim 6, Lee teaches wherein the gate driving circuit supplies a high-level voltage to [the] each pixel through the first power line (fig. 1, gate driving circuit 13).
Regarding claim 7, Lee teaches wherein the gate driving circuit supplies the high-level voltage to [the] each pixel during an emission period ([0044]).
Regarding claim 9, Lee teaches wherein [the] each pixel is further connected by a second scan line (fig. 4, SCAN(n)).
Regarding claim 10, Lee teaches wherein [the] each pixel is further connected by a third power line and a fourth power line (fig. 4, Vdd, Vdata, Vini, Vss).
Regarding claim 11, Lee teaches wherein the second power line supplies a high-level voltage to [the] each pixel, the third power line supplies a low-level voltage to [the] each pixel, and the fourth power line supplies an initialization voltage to [the] each pixel (fig. 4, Vdd, Vss, Vini).
Regarding claim 13, Park teaches wherein the organic compound layers include a hole injection layer ([0126]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (see above), in view of Kim et al. (hereinafter “Kim”), US Pub. No. 2017/0199616.
Regarding claim 3, Park fails to explicitly teach wherein the at least one transistor includes a low-temperature polycrystalline silicon transistor.
However, in the same field of endeavor, Park teaches a display device including utilizing low temperature polysilicon transistors (see [0094]).
Therefore, it would  have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Park to include the feature of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (see above) in view of Seo et al. (hereinafter “Seo”), US Pub. No. 2017/0053591.
Regarding claim 8, Park fails to explicitly teach wherein the first  power line repairs the second power line.
However, in the same field of endeavor, Seo teaches a display device including a repair feature that repairs wires (see [0065-0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Park to include the feature of Seo. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that corrects defects.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements including those described in dependent claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622